Exhibit 10.3

EXECUTION COPY

CANTOR FITZGERALD INCOME TRUST, INC.

SECOND AMENDED AND RESTATED DISTRIBUTION

SUPPORT AGREEMENT

This Second Amended and Restated Distribution Support Agreement (the
“Agreement”) dated August 10, 2020, by and between Cantor Fitzgerald Investors,
LLC (the “Sponsor”) and Cantor Fitzgerald Income Trust, Inc. (f/k/a Rodin Global
Property Trust, Inc.) (the “Company”), amends and restates the Amended and
Restated Distribution Support Agreement dated March 21, 2019, by and between the
Sponsor and Company.

WHEREAS, the Company had registered for public sale on Registration Statement
No. 333-214130 on Form S-11, as amended (the “Initial Offering”) a maximum of
$1,250,000,000 in shares of its common stock, $0.01 par value per share (the
“Shares”), of which amount: (a) up to $1,000,000,000 in Shares are being offered
to the public pursuant to the Company’s primary offering; and (b) up to
$250,000,000 in Shares are being offered to stockholders of the Company (the
“Stockholders”) pursuant to the Company’s distribution reinvestment plan;

WHEREAS, to ensure that the Company has a sufficient amount of funds to cover
cash distributions authorized and declared to Stockholders during the Initial
Offering, the Company and the Sponsor had entered into the Amended and Restated
Distribution Support Agreement dated March 21, 2019 (the “Amended Agreement”)
pursuant to which the Sponsor agreed to purchase up to $5,000,000 in Shares in
accordance with the terms set forth therein;

WHEREAS, the Company has registered for public sale on Registration Statement
No. 33-237327 on Form S-11, as amended (the “Follow-On Offering”) a maximum of
$1,250,000,000 in Shares of which amount: (a) up to $1,000,000,000 in Shares are
being offered to the public pursuant to the Company’s primary offering (the
“Primary Offering”); and (b) up to $250,000,000 in Shares are being offered to
Stockholders pursuant to the Company’s distribution reinvestment plan; and

WHEREAS, the board of directors of the Company has determined to amend and
restate the Amended Agreement to ensure that the Company has a sufficient amount
of funds to pay cash distributions to Stockholders during the Follow-On
Offering.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Definitions. The following terms, when used herein, shall have the following
meanings:

“Advisor” means Cantor Fitzgerald Income Advisors, LLC (f/k/a Rodin Global
Property Advisors, LLC), the Company’s advisor, or any affiliated successor.

“Affiliate” means with respect to any Person: (i) any Person directly or
indirectly



--------------------------------------------------------------------------------

owning, controlling or holding, with the power to vote, ten percent or more of
the outstanding voting securities of such other Person; (ii) any Person ten
percent or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner. An entity shall not be deemed to control or be under common
control with a program sponsored by the Sponsor unless (A) the entity owns ten
percent or more of the voting equity interests of such program or (B) a majority
of the board of directors (or equivalent governing body) of such program is
composed of Affiliates of the entity.

“Agreement” has the meaning set forth in the recitals.

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York City are
authorized or required by law, regulation or executive order to close.

“Class I Shares” means the Class I shares of the Company’s common stock, par
value $0.01 per share, offered pursuant to the Follow-On Offering.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

“Company” has the meaning set forth in the recitals.

“Distribution Shortfall” means, with respect to any calendar quarter during the
Tenn, the amount by which Quarterly Distributions exceed MFFO for such quarter
or, in the event MFFO is negative, the amount of the Quarterly Distributions for
such quarter.

“Follow-On Offering” has the meaning set forth in the recitals.

“Initial Offering” has the meaning set forth in the recitals.

“Issue Date” has the meaning set forth in Section 3(b) hereof.

“MFFO” means the Company’s modified funds from operations as disclosed in the
Company’s Periodic Report filed with respect to the applicable period.

“Periodic Report” means the Company’s quarterly report on Form 10-Q or annual
report on Form 10-K, as applicable.

“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of
a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Internal Revenue Code, association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity, or any government or any agency or political subdivision
thereof, and also includes a group as that term is used for purposes of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Purchase Price” means, as of any given date, the per share price of the Shares
in the Follow-On Offering.

“Quarterly Distributions” means the aggregate amount of cash distributions paid
to Stockholders during a calendar quarter.

“SEC” means the United States Securities and Exchange Commission.

“Shares” has the meaning set forth in the recitals.

“Sponsor” has the meaning set forth in the recitals.

“Stockholders” has the meaning set forth in the recitals.

“Term” has the meaning set forth in Section 4 hereof.

 

  2.

Share Purchase Commitment. In the event of a Distribution Shortfall for any
calendar quarter during the Term, the Sponsor shall purchase Class I Shares from
the Company in an aggregate amount equal to the Distribution Shortfall;
provided, however, that the Sponsor’s obligation to purchase Shares pursuant to
this Agreement, shall be limited to an aggregate of $5,000,000 (when aggregated
with Shares the Sponsor or its Affiliates purchased in order to satisfy the
minimum offering requirements in the Initial Offering as well as other Shares
purchased in the Initial Offering pursuant to the Amended Agreement). Any Shares
purchased by the Sponsor pursuant to this Section 2 shall be purchased pursuant
to the Follow-On Offering and at the Purchase Price in effect as of the date of
purchase of the Class I Shares.

 

  3.

Procedure for Purchase of Class I Shares.

 

  a.

In the event of a Distribution Shortfall, the Company shall deliver to the
Sponsor a written notice within ten (10) Business Days following the Company’s
filing with the SEC of its Periodic Report for such calendar quarter or year, as
the case may be, specifying the number of Class I Shares to be purchased by the
Sponsor pursuant to Section 2 above and the Company’s calculation of the
Distribution Shortfall.

 

  b.

On the fifth Business Day following the delivery of such notice (the “Issue
Date”), the Company shall issue to the Sponsor the Class I Shares being sold
against the Sponsor’s delivery of its executed subscription for the Offering and
payment of the Purchase Price for such Class I Shares by wire transfer of
immediately available funds.



--------------------------------------------------------------------------------

  4.

Term. This Agreement shall be in effect until the earlier of (a) the termination
of the primary portion of the Follow-On Offering or (b) the date upon which
neither Cantor Fitzgerald Income Advisors, LLC nor any of its Affiliates is
serving as the Company’s Advisor (the “Term”).

 

  5.

Notices. All notices shall be in writing and shall be given or made, by delivery
in person or by guaranteed delivery overnight courier to each party at the
addresses set forth below:

Cantor Fitzgerald Income Trust, Inc.

110 East 59th Street

New York, New York 10022

Attention: General Counsel

Cantor Fitzgerald Investors,

LLC 110 East 59th Street

New York, New York 10022

Attention: General Counsel

or to such other addresses as each party may designate at any time by giving
notice in writing to the other party. Notices shall be effective upon receipt in
the case of personal delivery or one Business Day after being sent in the case
of delivery by overnight courier.

 

  6.

Voting Agreement. The Sponsor agrees and shall cause any of its Affiliates to
whom it may transfer Shares to agree on behalf of the Sponsor and to require any
subsequent transferees that are Affiliates to agree that, with respect to any
Shares purchased pursuant to this Agreement or otherwise acquired, the Sponsor
will not vote or consent on matters submitted to the Stockholders regarding any
transaction between the Company and the Advisor or a transaction between the
Company and any Affiliate of the Sponsor, including, without limitation, the
removal of the Advisor or any of its Affiliates as the Company’s Advisor. These
voting restrictions shall survive with respect to the Sponsor until such time
that the Advisor or its Affiliates are no longer serving as the Company’s
Advisor.

 

  7.

Assignment; Third Party Beneficiaries. This Agreement may not be assigned by any
of the parties; provided, however, that the Sponsor may assign its obligations
under this Agreement to any one or more of its Affiliates, but no such
assignments shall relieve the Sponsor of its obligations hereunder. This
Agreement shall inure to the benefit of and shall be binding upon the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto.



--------------------------------------------------------------------------------

  8.

Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York without reference to conflict of laws
provisions.

 

  9.

Amendment. No amendment, modification or waiver of this Agreement will be valid
unless made in writing and duly executed by each party hereto.

 

  10.

Entire Agreement. This agreement constitutes the entire understanding among the
parties with respect to the subject matter hereof. This agreement may be
executed in one or more counterparts.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CANTOR FITZGERALD INCOME TRUST, INC. By:  

/s/ Christopher Milner

Name:   Christopher Milner Title:   President CANTOR FITZGERALD INVESTORS, LLC
By:  

/s/ Mark Kaplan

Name:   Mark Kaplan Title:   Chief Operating Officer

[Signature Page to Distribution Support Agreement- Cantor Fitzgerald Income
Trust, Inc.]